 

Case 19-10209-K.]C Doc 250 Filed 04/30/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT ()F DELAWARE

 

x
In re: Chapter ll
NOVUM PHARMA, LLC, Case No. 19~10209 (KJC)
Dethr.l Related to Docket No. 112 and 249
ii

 

STlPULATED ORDER M()DIFYING
PARAGRAPH 8 OF THE FINAL CASH COLLATERAL ORDER

 

WHEREAS, on February 3, 2019, Novum Pharma, LLC, the debtor and debtor-

in-possession in the above-captioned chapter ll case (the “Debtor”), filed a voluntary petition

 

for relief pursuant to chapter ll of title ll ofthe United States Code, ll U.S.C. §§101-1532.

WHEREAS, on February 5, 2019, the Court entered an order [Docket No. 26]
approving, on an interim basis, the Debtor’s request to use the cash collateral of RGP Pharmacap
LLC (“gGP Pharmacap”).

WHEREAS, on March 6, 2019, the Court entered an order authorizing the
Debtor’s use of cash collateral on a final basis [Docket No. 112] (the “Fin§l Cash Collateral
_Q£d§£”).

WHEREAS, on March 6, 2019, the Court entered an order [Docket No. lll]
approving, inter alia, certain procedures governing the sale of substantially all of the Debtor’s
assets (the “§ale Process”).

WHEREAS, Paragraph 8 of the Final Cash Collateral Order describes certain

events (collectively, the “Event§ of Default”), the occurrence and continuance of which would

 

t The last four digits of the Debtor’s federal tax identification number are 7895. 'l`he mailing address for the
Debtor is 200 South Wacker Drive, 3 lst Fioor, Chicago, IL 60606.

 

 

Case 19-10209-K.]C Doc 250 Filed 04/30/19 Page 2 of 3

constitute a default under the Final Cash Collateral Order, unless waived in writing by RGP

Pharmacap.

WHEREAS, on April 23, 2019, the Debtor filed a notice [Docket No. 236]
extending the Sale Process by approximately one month (the “Adiournment”).

WHEREAS, in connection with the Adjournment, RGP Pharmacap has agreed to
modify certain of the Events of Default as set forth herein.

NOW, THEREF()RE, IT IS AGREED TO BY THE PARTIES AND ORDERED,
ADJUDGED AND DECREED BY THE COURT THAT:

l. The date set forth in Paragraph 8(n) of the Final Cash Collateral Order is
hereby extended from May 3, 2019 to June 6, 2019, subject to further modification upon the
written agreement of RGP Pharmacap.

2. The date set forth in Paragraph 8(0) of the Final Cash Collateral Order is
hereby extended from May 17, ZOl 9 to June 20, 2019, subject to further modification upon the

written agreement of RGP Pharrnacap.

3. The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the interpretation, implementation or enforcement of this Stipulated Order.

Dated: April/:JL~_J'_, 2019

Wilmington, Delaware § dd
The Hon rable K vi J. Carey '
Unitcd S ates B toy Ju e

 

 

 

CaS€ lQ-lOZOQ-K.]C DOC 250

Stipulated to by:
RGP PHARMACAP LLC
By: /s/ Scott J. Leonhardt

lts: Counsel

NOVUM PHARMA, LLC

By: /s/ David R. Hurst
lts: Counsel

Filed 04/30/19 Page 3 of 3

 

 

